Citation Nr: 1426545	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for service connection for liver disease.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1976 to December 1976 and served on active duty from June 1978 to April 1980.

By a March 2006 decision, the Board of Veterans' Appeals (Board) denied the Veteran's application to reopen claims of service connection for hepatitis C, hearing loss, liver disease, residuals of a head injury, and an acquired psychiatric disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a November 2007 decision, the Court vacated that part of the Board's March 2006 decision that denied the Veteran's claims to reopen, and remanded the case to the Board for further action in accordance with the decision.

The Court remanded the Veteran's claims to reopen because of VA's failure to provide proper notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Specifically, the Court found that the Veteran had not been properly notified of the evidence and information necessary to reopen a previously disallowed claim (i.e., what constitutes new and material evidence), nor was he notified of what was required to substantiate the underlying claims for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Here, the Court determined that the particular notification letters of record (letters dated in May 2002, August 2002, and August 2004) did not meet the notice standard articulated by the Court in Kent, supra.

Thus, on multiple occasions, most recently in October 2012, the Board remanded the Veteran's case in order to comply with the Court's order.  Although the agency of original jurisdiction (AOJ) has to date failed to comply with the Board's remand instructions-clear though they may be-the Board finds that, as pertains to the Veteran's claims regarding hepatitis C, liver disease, residuals of head injury, and acquired psychiatric disorder, such failure to comply is harmless.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  This is so because the Board is herein reopening these claims and remanding the claims on their merits for further evidentiary development and adjudication by the AOJ.  

As noted, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

(The decision below addresses the Veteran's petition to reopen previously denied claims of service connection for hepatitis C, liver disease, residuals of head injury, and acquired psychiatric disorder.  The underlying service connection issues, as well as the petition to reopen the previously denied claim of service connection for hearing loss, are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied the Veteran's claims for service connection for hepatitis C, liver disease, residuals of head injury, and an acquire psychiatric disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the December 1998 decision, by itself or when considered with previous evidence of record, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim for service connection for hepatitis C.

3.  Evidence received since the December 1998 decision, by itself or when considered with previous evidence of record, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim for service connection for liver disease.

4.  Evidence received since the December 1998 decision, by itself or when considered with previous evidence of record, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim for service connection for residuals of head injury.

5.  Evidence received since the December 1998 decision, by itself or when considered with previous evidence of record, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The RO's December 1998 denial of the Veteran's claims of service connection for hepatitis C, liver disease, residuals of head injury, and acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. Since the prior final denial of the Veteran's claim for service connection for hepatitis C, new and material evidence has been received; hence, the requirements to reopen the claim have been met. 38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Since the prior final denial of the Veteran's claim for service connection for liver disease, new and material evidence has been received; hence, the requirements to reopen the claim have been met. 38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  Since the prior final denial of the Veteran's claim for service connection for residuals of head injury, new and material evidence has been received; hence, the requirements to reopen the claim have been met. 38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  Since the prior final denial of the Veteran's claim for service connection for an acquired psychiatric disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met. 38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1998 rating decision, the RO denied the Veteran's claims for service connection for hepatitis C, liver disease, residuals of head injury, and an acquired psychiatric disorder.  The Veteran did not appeal that decision; thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Later in December 1998, the Veteran sought to reopen his claims for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38, Code of Federal Regulations, Section 3.156(a) provides that "new and material evidence" is evidence not previously submitted that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  (Parenthetically, the Board notes that 38 C.F.R. § 3.156 was revised in 2001, after the filing of the claim currently before the Board.  However, that revision applies only to claims to reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2013)).  Given the December 1998 date of claim culminating in the instant appeal, the Board will apply the version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001.)  

In 2006, during the pendency of the Veteran's appeal, VA again revised 38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  The Board notes that none of the revisions to the regulation, which relate to receipt of additional service department records, affects the Veteran's pending claims.

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, as indicated above, the last final denial pertinent to the claims for service connection for hepatitis C, liver disease, residuals of head injury, and an acquired psychiatric disorder was the December 1998 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for hepatitis C, liver disease, residuals of head injury, and an acquired psychiatric disorder in February 1998.  The RO denied the claims for service connection in December 1998, finding that the Veteran had not submitted evidence to establish a current diagnosis of hepatitis C, liver disease, or residuals of head injury.  The RO further found that the Veteran had not submitted evidence of an etiological link between his psychiatric disability (diagnosed as schizophrenia) and his time on active duty.  The Veteran did not appeal this decision, which consequently became final.  

A review of the evidence added to the record since the RO's December 1998 final decision reflects that the Veteran has submitted multiple treatment records from both private and VA treatment providers that confirm diagnoses of hepatitis C and liver disease.  In that connection, the Board notes that treatment records obtained after the December 1998 denial reflect a diagnosis of hepatitis C and alcoholic liver disease in September 1998.  Since that time, the Veteran has carried a consistent diagnosis of hepatitis C, which was confirmed by VA treatment providers in January 2002.  Private records received after the December 1998 denial also document that the Veteran was diagnosed with cirrhosis of the liver in July 1997 and again in June 1998.  Concerning the Veteran's claimed residuals of head injury, treatment records from October 1994, March 1995, and January 1997 reflect a diagnosis of seizure disorder attributed to a head injury.  In particular, the January 1997 treatment record reflects the Veteran's contention that he incurred the head injury while on active duty in 1975, when he claims he was struck in the head by a machine gun.  

Regarding his acquired psychiatric disorder, the Veteran has submitted a medical journal article concerning alcohol abuse and schizophrenia.  The Veteran, through his representative, argues in the accompanying February 2014 letter that the journal article establishes a possible etiological link between the Veteran's currently diagnosed paranoid schizophrenia and his military service.  In making this connection, the Veteran's representative points out that the Veteran was hospitalized shortly after service for alcohol abuse.  Given that the journal article establishes a link between alcohol abuse and schizophrenia and that the Veteran was hospitalized for alcohol abuse in January 1982-less than two years after his separation from service-the representative contends that the Veteran's paranoid schizophrenia therefore could be seen to have first manifested within a year of his separation from active duty.

As such, the Board finds that the evidence, in the form of VA and private treatment records and the medical journal article concerning the comorbidity of alcohol abuse and schizophrenia, is "new" in the sense that it was not previously before agency decision makers.  Furthermore, the evidence is also material for purposes of reopening, as defined by the version of 38 C.F.R. § 3.156 in effect at the time the petition to reopen was filed.  Here, the Board notes that when viewed in relation to that evidence of record at the time of the last final RO decision, the new evidence is relevant to the claims.  Given that the RO denied service connection for hepatitis C, liver disease, and residuals of head injury in its December 1998 decision on the basis that no diagnoses of any such disorders were present in the record, the Board finds that the diagnoses of hepatitis C, cirrhosis and alcoholic liver disease, and seizure disorder secondary to head injury constitute new and material evidence relating to the Veteran's claim of service connection for hepatitis C, liver disease, and residuals of head injury.  Similarly, as the RO previously denied the Veteran's claim for an acquired psychiatric disorder on the basis that no etiological link was found between his current psychiatric disability and his time in service, the Board finds that the information concerning the possibility of an etiological link between the Veteran's time in service, including his January 1982 post-service hospitalization for alcohol abuse, and his currently diagnosed paranoid schizophrenia constitutes new and material evidence relating to the claim of service connection for acquired psychiatric disorder.  Thus, the Board finds that newly submitted evidence is so significant that it must be considered to fairly decide the merits of the claims.

As new and material evidence, in the form of the VA and private medical records reflecting current diagnosis of hepatitis C, liver disease, and residuals of head injury in the form of a seizure disorder, as well as the journal article concerning the comorbidity of alcohol abuse and schizophrenia, has been submitted, the Board finds that the criteria for reopening the claims for service connection for hepatitis C, liver disease, residuals of head injury, and an acquired psychiatric disorder have been met.


ORDER

New and material evidence to reopen the claim of service connection for hepatitis C has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for liver disease has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for residuals of head injury has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for an acquired psychiatric disorder has been received; to this limited extent, the appeal is granted.


REMAND

As noted above, by a March 2006 decision, the Board denied the Veteran's application to reopen, inter alia, a claim of service connection for hearing loss.  The Veteran appealed to the Court, and in a November 2007 decision, the Court vacated, in pertinent part, that part of the Board's March 2006 decision that denied the claim to reopen, and remanded the case to the Board for further action in accordance with the decision.

The Court remanded the Veteran's claim to reopen because of VA's failure to provide proper notice in accordance with the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Specifically, the Court found that the Veteran had not been properly notified of the evidence and information necessary to reopen a previously disallowed claim (i.e., what constitutes new and material evidence); nor was he notified of what was required to substantiate the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Here, the Court determined that the particular notification letters of record (letters dated in May 2002, August 2002, and August 2004) did not meet the notice standard articulated by the Court in Kent, supra.

On multiple occasions, most recently in October 2012, the Board remanded the Veteran's case in order to comply with the Court's order.  Pursuant to these remands, the AOJ sent the Veteran multiple VCAA letters to correct the deficiencies identified by the Court.  An August 2008 letter informed the Veteran that his claim was previously denied because "there were no service treatment records available for review."  Similarly, June 2010 and November 2010 letters informed the Veteran that his claim was previously denied because "there was no evidence that you were diagnosed with or treated for these conditions during your military service."  The AOJ again attempted to send the Veteran VCAA-compliant notice in an August 2013 letter, in which it informed him that his claim for hearing loss had been denied, most recently in December 2002, because "no evidence exists that you were treated or diagnosed with these conditions during your military service.  Furthermore no service medical records were available for review."  

The Board finds, once again, that this notice regarding the specific evidence necessary to reopen the Veteran's previously denied claim for service connection for hearing loss is not sufficient to comply with the dictates of Kent, supra.  In particular, the Board notes that in the last prior final denial, dated in December 1998, the Veteran's claim for hearing loss was denied because he did not have a diagnosis of hearing loss at the time of the decision.  Thus, on remand, the AOJ must provide a corrective VCAA notice letter informing the Veteran of the reason his claim for service connection for hearing loss was denied in December 1998-because he had not provided evidence of a current diagnosis of hearing loss at that time.  (The Board notes that the notice provided in the June 2010, November 2010, and August 2013 letters is somewhat misleading given that the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Additionally, since the Board's last remand, the AOJ has again inaccurately informed the Veteran that the last final denial was in, alternately, May 1999 or December 2002, implying that new evidence would need to be received following that denial.  This continues to be incorrect.  The December 2002 decision is the decision that is now on appeal.  It was a December 1998 decision that had become final.)  

In addition, the October 2012 remand specified that the AOJ must re-adjudicate the Veteran's claim under the regulations in effect prior to August 29, 2001, concerning claims to reopen.  However, in a supplemental statement of the case (SSOC) issued in February 2014, the AOJ indicated that, because the Veteran had not submitted any new evidence following the last SSOC, the claim remained denied.  Further, in that SSOC, the AOJ quoted the provisions of the current version of 38 C.F.R. §3.156, governing new and material evidence, which was not in effect when the current petition to reopen was filed.  The AOJ also cited to an incorrect prior rating decision, rather than the December 1998 last prior final denial, in discussing the Veteran's claim.  No new adjudication of the Veteran's petition to reopen under the provisions of 38 C.F.R. § 3.156 (2001) was conducted.  Thus, on remand, the AOJ must re-adjudicate the Veteran's claim to reopen-including consideration of the entirety of the evidence submitted since the last prior final denial of December 1998-under the version of 38 C.F.R. § 3.156 in effect prior to August 29, 2001.

In light of the Board's conclusion that the claims for entitlement to service connection for hepatitis C, liver disease, residuals of head injury, and an acquired psychiatric disorder are reopened, the claims must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of these claims.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Regarding the Veteran's reopened claims for service connection for hepatitis C, liver disease, residuals of head injury, and acquired psychiatric disorder, relevant evidence of record consists of records of his post-service treatment from VA and private treatment providers, as well as a medical journal article concerning schizophrenia and alcohol abuse that was submitted in February 2014.  (As noted above, the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).)

As discussed above, the Veteran has submitted multiple treatment records from both private and VA treatment providers that confirm diagnoses of hepatitis C and alcoholic liver disease.  Private records also document that the Veteran was diagnosed with cirrhosis of the liver in July 1997 and again in June 1998.  Concerning the Veteran's claimed residuals of head injury, treatment records from October 1994, March 1995, and January 1997 reflect a diagnosis of seizure disorder attributed to a head injury.  In particular, the January 1997 treatment record reflects the Veteran's contention that he incurred the head injury while on active duty in 1975, when he claims he was struck in the head by a machine gun.  Regarding his acquired psychiatric disorder, records reflect that the Veteran has been hospitalized on multiple occasions to treat alcohol abuse.  The earliest such record, dated in January 1982, contains a note indicating that the Veteran had previously received treatment in 1979.  At a March 1984 treatment visit, the Veteran denied experiencing any other psychiatric problems other than alcohol abuse.  He was first assigned a diagnosis of schizophrenia in 1985 and has been consistently treated for schizophrenia since that time.  The Veteran has also submitted a medical journal article concerning alcohol abuse and schizophrenia.  The Veteran, through his representative, argues in the accompanying February 2014 letter that the journal article establishes a possible etiological link between the Veteran's currently diagnosed paranoid schizophrenia and service.  In making this connection, the representative points out that the Veteran was hospitalized shortly after service for alcohol abuse.  Given that the journal article establishes a link between alcohol abuse and schizophrenia and that the Veteran was hospitalized for alcohol abuse in January 1982-less than two years after his separation from service-the representative contends that the Veteran's paranoid schizophrenia therefore could be seen to have first manifested within a year of his separation from active duty.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

Thus, on remand, the Veteran must be afforded VA examination in order to obtain current diagnoses of the Veteran's claimed hepatitis C, liver disease, residuals of head injury, and acquired psychiatric disorder based on both examination and a thorough review of his claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hepatitis C, liver disease, residuals of head injury, and acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a clear diagnosis for any hepatitis C, liver disease, residuals of head injury, and acquired psychiatric disorder the Veteran currently experiences.  For each such diagnosed disorder, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to the Veteran's time on active duty.  The Veteran's contentions concerning continuity of symptomatology, as well as the diagnoses assigned to the Veteran and noted above, must be discussed in the context of any negative opinion.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2013) are fully complied with and satisfied in accordance with 38 C.F.R. § 3.159 (2013).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Specifically regarding the Veteran's petition to reopen his previously denied claim of service connection for hearing loss, the originating agency must inform the Veteran of the specific basis for the previous denial (which was issued in December 1998) and consequently what is required to reopen-evidence establishing a current diagnosis of hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ must use the following language, verbatim, in its corrective VCAA notice letter:

Your claim for service connection for hearing loss was denied in December 1998 because you had not provided a diagnosis of hearing loss at that time.  Thus, to be considered new and material, any evidence you submit must include a current diagnosis of hearing loss.

Additionally, as before, the Veteran must also be instructed as to what is required to substantiate the underlying service connection claim.  Specifically, the AOJ must identify the type of evidence (i.e., a current diagnosis of hearing loss) necessary to satisfy the element of the underlying claim that was found insufficient in the previous denial, in accordance with Kent, supra.  The AOJ must specifically note that the prior final denial was in December 1998, not 2002.

2.  The AOJ must obtain all documents contained in any temporary file-including documents submitted by the Veteran and his siblings in February 2014-that were not forwarded to the Board or otherwise associated with the Veteran's claims folder.  All such documents must be associated with the record on appeal.

3.  The Veteran must be scheduled for VA examination(s) and must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination. A complete rationale for any conclusions reached must be included.

VA examination is necessary to determine the diagnosis and etiology of any current hepatitis C, liver disease other than hepatitis C, residuals of head injury, and acquired psychiatric disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for any hepatitis C, other liver disease, all residuals of head injury, and acquired psychiatric disorder found to be present.  

For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's contentions regarding continuity of symptomatology of each claimed disorder, as well as his January 1982 hospitalization for alcohol abuse and the medical journal article submitted in February 2014 concerning the relationship between alcohol abuse and schizophrenia, must be discussed in the context of any negative opinion.  It should be specifically noted whether alcohol abuse in this case may be said to have represented a prodromal sign of acquired psychiatric disability or whether it was a manifestation of an underlying disorder that had not yet been diagnosed.  

The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer(s).  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

4.  The AOJ must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After notifying the Veteran in accordance with the VCAA, and affording the Veteran an opportunity to submit additional evidence to substantiate his claim to reopen, the AOJ must undertake any other development deemed appropriate, and consider the issues on appeal in light of any information or evidence received.  

In its re-adjudication of the application to reopen the previously denied claim of service connection for hearing loss, the AOJ must specifically apply the provisions of 38 C.F.R. § 3.156 (2001) as they define new and material evidence.  This re-adjudication must address the question of new and material evidence with respect to all information and evidence received since the December 1998 denial.  If the claim is reopened, the AOJ must consider whether additional evidentiary development is required, such as obtaining further medical opinion evidence.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  (The supplemental statement of the case must not refer to the definition of new and material evidence since the regulatory change in 2001; it must be limited to the old definition in order to avoid confusion.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


